Case 2:13-cr-00607-JFB-AYS Document 1021 Filed 04/15/21 Page 1 of 1 PagelD #: 33577

 

‘ EN A 5 | k 600 MASSACHUSETTS AVE, NW WASHINGTON, DE 20H
¥ Hak add LLP T 2023444000 FMA wewVendblecom

George Kostolampros

T 202.344.4426
F 202.344.8300
gkostolampros@venable.com

April 15, 2021
VIA ECF
The Honorable Joseph F. Bianco
Visiting Circuit Judge (sitting by designation in below referenced matter)
U.S. Court of Appeals for the Second Circuit
100 Federal Plaza
Central Islip, New York 11722
Re: United States of America v. Kenner, Cr, No. 13-607 (JFB)
Dear Judge Bianco,
We write in regard to the court conference scheduled for April 21, 2021 at 2 pm relating to
the forfeiture of the Resort Property. Unfortunately, as a result of various preexisting
commitments in other matters, Danske’s counsel is unavailable on that date and respectfully

requests an adjournment of the conference to another date.

Danske has conferred with the government and counsel for Mr. Owen Nolan and CSL. The
parties indicated they are available on April 28, 2021.

We thank the Court for its time and attention to this matter.

Rogar gtd. He ame

Bysir’ bis (igs AY JON a Respectfully,

oy aS Pr, /si George Kostolampros

George Kostolampros
Doreen S, Martin
corgitl S. Strohbehn +
ED

Joseph F. Bianco, USC)
| Sitting by Designation.
v

Date: AY A att \

Central Islip, N.Y.

 
 

cc: Ail parties of record via ECF

 
